Exhibit 10.2

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

August 26, 2009,

Among

US ONCOLOGY HOLDINGS, INC.,

US ONCOLOGY, INC.,

THE SUBSIDIARIES OF US ONCOLOGY, INC.

IDENTIFIED HEREIN

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    Definitions   

SECTION 1.01. Credit Agreement

   1

SECTION 1.02. Other Defined Terms

   1 ARTICLE II    Guarantee   

SECTION 2.01. Guarantee

   5

SECTION 2.02. Guarantee of Payment

   5

SECTION 2.03. No Limitations

   6

SECTION 2.04. Reinstatement

   7

SECTION 2.05. Agreement To Pay; Subrogation

   7

SECTION 2.06. Information

   7 ARTICLE III    Pledge of Securities   

SECTION 3.01. Pledge

   7

SECTION 3.02. Delivery of the Pledged Collateral

   8

SECTION 3.03. Representations, Warranties and Covenants

   9

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests

   10

SECTION 3.05. Registration in Nominee Name; Denominations

   11

SECTION 3.06. Voting Rights; Dividends and Interest

   11 ARTICLE IV    Security Interests in Personal Property   

SECTION 4.01. Security Interest

   13

SECTION 4.02. Representations and Warranties

   16

SECTION 4.03. Covenants

   17

SECTION 4.04. Other Actions

   21

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

   22

SECTION 4.06. Cash Management System

   24



--------------------------------------------------------------------------------

ARTICLE V    Remedies   

SECTION 5.01. Remedies Upon Default

   24

SECTION 5.02. Application of Proceeds

   26

SECTION 5.03. Grant of License to Use Intellectual Property

   26

SECTION 5.04. Securities Act

   27 ARTICLE VI    Indemnity, Subrogation and Subordination   

SECTION 6.01. Indemnity and Subrogation

   28

SECTION 6.02. Contribution and Subrogation

   28

SECTION 6.03. Subordination

   28 ARTICLE VII    Miscellaneous   

SECTION 7.01. Notices

   29

SECTION 7.02. Waivers; Amendment

   29

SECTION 7.03. Collateral Agent’s Fees and Expenses; Indemnification

   29

SECTION 7.04. Successors and Assigns

   30

SECTION 7.05. Survival of Agreement

   30

SECTION 7.06. Counterparts; Effectiveness; Several Agreement

   30

SECTION 7.07. Severability

   31

SECTION 7.08. Right of Set-Off

   31

SECTION 7.09. Governing Law; Jurisdiction; Consent to Service of Process

   31

SECTION 7.10. WAIVER OF JURY TRIAL

   32

SECTION 7.11. Headings

   32

SECTION 7.12. Security Interest Absolute

   33

SECTION 7.13. Termination or Release

   33

SECTION 7.14. Additional Subsidiaries

   34

SECTION 7.15. Collateral Agent Appointed Attorney-in-Fact

   34

SECTION 7.16. Mortgages

   35



--------------------------------------------------------------------------------

Schedules

 

Schedule I    Subsidiary Loan Parties Schedule II    Pledged Stock; Debt
Securities Schedule III    Intellectual Property Schedule IV    Commercial Tort
Claims Schedule V    Concentration Accounts Exhibits    Exhibit I    Form of
Supplement Exhibit II    Form of Perfection Certificate Exhibit III    Form of
Patent Security Agreement Exhibit II    Form of Trademark Security Agreement



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”) dated as of August 26,
2009, among US ONCOLOGY HOLDINGS, INC. (“Holdings”), a Delaware corporation, US
ONCOLOGY, INC. (the “Borrower”), a Delaware corporation, the Subsidiaries of US
ONCOLOGY, INC. identified herein (each a “Subsidiary Guarantor”) and DEUTSCHE
BANK TRUST COMPANY AMERICAS, as Collateral Agent.

Reference is made to the Credit Agreement dated as of August 26, 2009 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, the Lenders party thereto, Deutsche
Bank Trust Company Americas, as Administrative Agent, and the other agents named
therein. The Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Holdings and the Subsidiary Loan
Parties are affiliates of the Borrower, will derive substantial benefits from
the extensions of credit to the Borrower pursuant to the Credit Agreement and
are willing to execute and deliver this Agreement in order to induce the Lenders
to extend such credit. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined in this Agreement have the respective meanings specified
in the Credit Agreement. All terms defined in the New York UCC (as defined in
this Agreement) and not defined in this Agreement have the meanings specified
therein.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the preliminary
statement.



--------------------------------------------------------------------------------

Page 2

 

“Concentration Accounts” mean those accounts listed on Schedule V and any other
account designated by a Grantor which is subject to the terms of a deposit
account control agreement in a form reasonably satisfactory to the Collateral
Agent.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any similar office in
any other country), including, in the case of clauses (a) and (b), those listed
on Schedule III.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement in this Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest from the issuer thereof.

“Excluded Assets” has the meaning assigned to such term in Section 4.01(a).

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“General Intangibles” means all “General Intangibles” of any Grantor as defined
in Section 9-102(42) of the UCC.

“Grantors” means Holdings, the Borrower and the Subsidiary Loan Parties.

“Guarantors” means Holdings and the Subsidiary Loan Parties.

“Instrument” has the meaning specified in Article 9 of the New York UCC.

“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how or other data or



--------------------------------------------------------------------------------

Page 3

 

information, software and databases and all embodiments or fixations thereof and
related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations of the
Borrower to any of the Secured Parties under the Credit Agreement and each other
Loan Document, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to the Credit Agreement and each other Loan Document, and
(c) the due and punctual payment and performance in full of all the obligations
of each other Loan Party under or pursuant to this Agreement and each other Loan
Document.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) Loan Document Obligations, (b) the due and punctual
payment and performance in full of all obligations of US Oncology Holdings, Inc.
under that certain ISDA master agreement dated as of March 21, 2005 between US
Oncology Holdings, Inc. and Wachovia Bank, National Association and the other
documents relating to and/or executed in connection therewith and in respect of
any and all swap transactions entered into under such ISDA Master, including,
without limitation, that evidenced by swap transaction confirmation dated
March 25, 2007, ref no. 1781716 and (c) the due and punctual payment and
performance in full of all obligations of each Loan Party under each Swap
Agreement or Treasury Services Agreement that (i) is in effect on the Effective
Date with a counterparty that is a Lender or an Affiliate of a Lender (other
than a Loan Party or any Affiliate thereof) as of the Effective Date or (ii) is
entered into after the Effective Date with any counterparty that is a Lender or
an Affiliate of a Lender (other than a Loan Party or any Affiliate thereof) at
the time such Swap Agreement or Treasury Services Agreement is entered into.



--------------------------------------------------------------------------------

Page 4

 

“Patent Agreement” means the Patent Security Agreement substantially in the form
attached hereto as Exhibit III.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III and (b) all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer and a legal
officer of the Borrower.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.

“Secured Parties” means (a) the Lenders, (b) the Collateral Agent, (c) the
Administrative Agent, (d) the Issuing Bank, (e) each counterparty to any Swap
Agreement or Treasury Services Agreement with a Loan Party the obligations under
which constitute Obligations and (f) the successors and assigns of each of the
foregoing.



--------------------------------------------------------------------------------

Page 5

 

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Loan Parties” means (a) the Subsidiaries identified on Schedule I
and (b) each other Subsidiary that becomes a party to this Agreement as a
Subsidiary Loan Party after the Effective Date.

“Trademark Agreement” means the Trademark Security Agreement substantially in
the form attached hereto as Exhibit IV.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services for automated clearinghouse transfer of
funds.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance in full of the Obligations.
Each Guarantor further agrees that the Obligations may be extended or renewed,
in whole or in part, or amended or modified, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension, renewal, amendment or modification of the Obligations. Each Guarantor
waives presentment to, demand of payment from and protest to the Borrower or any
other Loan Party of the Obligations and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent



--------------------------------------------------------------------------------

Page 6

 

or any other Secured Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Collateral Agent or any other Secured Party in favor of the Borrower or any
other Person.

SECTION 2.03. No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.13, to the fullest
extent permitted by applicable law, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, except for termination of a Guarantor’s obligations
hereunder as expressly provided in Section 7.13, to the fullest extent permitted
by applicable law, the obligations of each Guarantor hereunder shall not be
discharged or impaired or otherwise affected by (i) the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of, impairment of or failure to perfect any Lien held by the
Collateral Agent or any other Secured Party for the payment and performance of
the Obligations or any of them; (iv) any default, failure or delay, wilful or
otherwise, in the performance of the Obligations; or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the payment in full in cash of the Obligations). Each
Guarantor expressly authorizes the Collateral Agent (i) to take and hold
security for the payment and performance of the Obligations, (ii) to exchange,
waive or release any or all such security (with or without consideration),
(iii) to enforce or apply such security and direct the order and manner of any
sale thereof in its sole discretion or (iv) to release or substitute any one or
more other guarantors or obligors upon or in respect of the Obligations, all
without affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law and except for termination
of a Guarantor’s obligations hereunder as expressly provided in Section 7.13,
each Guarantor waives any defense based on or arising out of any defense of the
Borrower or any other Loan Party or the unenforceability of the Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower or any other Loan Party, other than the payment in
full in cash of all the Obligations. The Collateral Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with the Borrower or any other Loan
Party or exercise any other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been fully paid in full in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out



--------------------------------------------------------------------------------

Page 7

 

of any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrower or any other Loan
Party, as applicable, or any security.

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as applicable, if at
any time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against the Borrower or any other
Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder and agrees that none of
the Collateral Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as applicable,
in full of the Obligations, each Grantor hereby grants to the Collateral Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, a
security interest in, all of such Grantor’s right, title and interest in, to and
under (a) the shares of capital stock and other Equity Interests of the Borrower
and each Subsidiary owned by it and listed on Schedule II and any other Equity
Interests of a Subsidiary obtained in the future by such Grantor and the
certificates representing all such Equity Interests (the “Pledged Stock”),
provided that the Pledged Stock shall not include (i) more than 65% of the
outstanding voting Equity Interests of any Foreign Subsidiary; or (ii) the
Pledged Stock of any Person that is not a direct or indirect wholly-owned
subsidiary of the Issuer to the extent the grant of such security interest would
(A) constitute a violation of a valid and



--------------------------------------------------------------------------------

Page 8

 

enforceable restriction in respect of, or result in the abandonment,
invalidation or unenforceability of any right, title or interest of such Grantor
in, such Pledged Stock in favor of a third party or under any law, regulation,
permit, order, judgment or decree of any Governmental Authority (for the
avoidance of doubt, the restrictions described herein are not negative pledges
or similar undertakings in favor of a lender or other financial counterparty) or
(B) result in a material breach, termination or default under any contract,
lease, instrument, franchise, permit, license or other document relating to any
such Pledged Stock, or give any other party the right to terminate its
obligations or such Grantor’s rights under such contract, lease, instrument,
franchise, permit, license or other document (whether expressly in such document
or otherwise under applicable law); (b)(i) the debt securities listed opposite
the name of such Grantor on Schedule II, (ii) any debt securities issued after
the Effective Date to such Grantor by Holdings, the Borrower and each Subsidiary
and (iii) the promissory notes and any other instruments evidencing such debt
securities (the “Pledged Debt Securities”); (c) all other property that may be
delivered to and held by the Collateral Agent pursuant to the terms of this
Section 3.01; (d) subject to Section 3.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a), (b) and (c) above; (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent any and all
(i) Pledged Stock, (ii) to the extent required to be delivered pursuant to
paragraph (b) of this Section 3.02, Pledged Debt Securities and (iii) to the
extent required to be delivered pursuant to paragraph (c) of this Section 3.02,
any other Pledged Securities to the extent certificated.

(b) Each Grantor will cause any Indebtedness for borrowed money owed to such
Grantor (i) by any Loan Party to be evidenced by a duly executed promissory note
that is pledged and delivered to the Collateral Agent pursuant to the terms
hereof and (ii) by any other Person which is (A) in excess of $500,000 and
(B) evidenced by a duly executed promissory note to be pledged and delivered to
the Collateral Agent pursuant to the terms hereof.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by undated stock powers duly executed in blank or other undated
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all



--------------------------------------------------------------------------------

Page 9

 

other property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing such Pledged Securities, which schedule shall be attached hereto as a
supplement to Schedule II and made a part hereof, provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth, as of the Effective Date and as of each
date on which a supplement to Schedule II is delivered pursuant to
Section 3.02(c), the percentage of the issued and outstanding shares (or units
or other comparable measure) of each class of the Equity Interests of the issuer
thereof represented by the Pledged Stock and includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder in order to
satisfy the Collateral and Guarantee Requirement and Section 5.12 of the Credit
Agreement;

(b) the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock, are fully paid and nonassessable and (ii) in the case of Pledged Debt
Securities (solely with respect to Pledged Debt Securities issued by a Person
other than the Borrower or a subsidiary of the Borrower, to the best of the
Borrower’s knowledge), are legal, valid and binding obligations of the issuers
thereof;

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantor,
(ii) holds the same free and clear of all Liens, other than Liens created by any
Loan Document and Liens permitted by Section 6.02 of the Credit Agreement,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Liens created by any Loan Document, Liens permitted by
Section 6.02 of the Credit Agreement and transfers made in compliance with the
Credit Agreement, and (iv) will defend its title or interest thereto or therein
against any and all Liens (other than Liens created by any Loan Document and
Liens permitted by Section 6.02 of the Credit Agreement), however arising, of
all Persons whomsoever;

(d) except for restrictions and limitations imposed by (i) the Loan Documents,
(ii) securities laws generally, (iii) in the case of Pledged Stock Persons that
are not Subsidiary Guarantors, transfer restrictions that exist at the time of
acquisition of such Equity Interests (provided that the Grantors used



--------------------------------------------------------------------------------

Page 10

 

commercially reasonable efforts to limit such transfer restrictions) or
(iv) customary provisions in joint venture agreements relating to purchase
options, rights for first refusal or call or similar rights of a third party
that owns Equity Interests in such joint venture, the Pledged Collateral is and
will continue to be freely transferable and assignable, and except as described
in the Perfection Certificate, none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provision or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in a manner adverse to the Secured
Parties, the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain, for the benefit of the
Secured Parties, a legal, valid and perfected lien upon and security interest in
such Pledged Securities as security for the payment and performance of the
Obligations; and

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth in this Agreement.

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. (a) Each Grantor acknowledges and agrees that (i) each interest in
any limited liability company or limited partnership wholly-owned by any Grantor
and acquired after the Effective Date and pledged hereunder shall be represented
by a certificate, shall be a “security” within the meaning of Article 8 of the
New York UCC and shall be governed by Article 8 of the New York UCC and
(ii) each such interest shall at all times thereafter be represented only by a
certificate.

(b) Each Grantor further acknowledges and agrees that (i) the interests in any
limited liability company or limited partnership controlled by such Grantor and
pledged hereunder that are not represented by a certificate are not “securities”
within the meaning of Article 8 of the New York UCC and (ii) such Grantor shall
at no time elect to treat any such interest as a “security” within the meaning
of Article 8 of the New York UCC or issue any certificate representing such
interest, unless such Grantor provides prior written notification to the
Collateral Agent of such election and immediately pledges any such certificate
to the Collateral Agent pursuant to the terms hereof.



--------------------------------------------------------------------------------

Page 11

 

SECTION 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent or,
upon the occurrence and during the continuance of an Event of Default and with
written notice to the applicable Grantor given concurrently (if possible after
using reasonable efforts) or promptly thereafter (and in any event within five
days), in its own name as pledgee or the name of its nominee (as pledgee or as
sub-agent); provided that any failure by the Collateral Agent to provide notice
shall not affect the Collateral Agent’s Security Interest in the Pledged
Securities or rights hereunder. Each Grantor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Grantor. The
Collateral Agent shall at all times upon the occurrence and during the
continuance of an Event of Default have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement in the case of
Pledged Securities of Persons that are not Subsidiaries, to the extent permitted
by the documentation governing such Pledged Securities. Each Grantor shall use
its commercially reasonable efforts to cause any Subsidiary of the Company that
is not party to this Agreement to comply with request by the Collateral Agent
pursuant to this Section 3.05 to exchange certificates representing Pledged
Securities of such Subsidiary of the Company for certificates of smaller or
larger denominations.

SECTION 3.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Grantors that their rights under this Section 3.06 are
being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents, provided that such rights and
powers shall not be exercised in any manner that would reasonably be expected to
materially and adversely affect the rights inuring to a holder of any Pledged
Securities or the rights and remedies of any of the Collateral Agent or the
other Secured Parties under this Agreement or the Credit Agreement or any other
Loan Document or the ability of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to such Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights and
powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and



--------------------------------------------------------------------------------

Page 12

 

otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws, provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Stock or Pledged Debt Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the other Secured Parties and shall be forthwith delivered to the Collateral
Agent in the same form as so received (with any necessary endorsement as
described in Section 3.03(c) or otherwise). So long as no Default or Event of
Default has occurred and is continuing, the Collateral Agent shall promptly
deliver (after reasonable advance notice) to the applicable Grantor Pledged
Securities pledged by such Grantor in its possession if requested to be
delivered to the Borrower thereof in connection with any exchange or redemption
of such Pledged Securities permitted under the Credit Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Grantors of the suspension of their
rights under paragraph (a)(iii) of this Section 3.06, all rights of any Grantor
to dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06 shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 3.06 shall be held in trust for the
benefit of the Collateral Agent and the other Secured Parties, shall be
segregated from other property or funds of such Grantor and shall be forthwith
delivered to the Collateral Agent upon demand in the same form as so received
(with any necessary endorsement). Any and all money and other property paid over
to or received by the Collateral Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 5.02. After
all Events of Default have been cured or waived and the Borrower has delivered
to the Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Grantors of the suspension of their
rights under paragraph (a)(i) of this Section 3.06, all rights of any Grantor to
exercise the voting and other consensual rights and powers it is entitled to
exercise



--------------------------------------------------------------------------------

Page 13

 

pursuant to paragraph (a)(i) of this Section 3.06, and the obligations of the
Collateral Agent under paragraph (a)(ii) of this Section 3.06, shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to exercise such voting
and other consensual rights and powers, provided that, unless otherwise directed
by the Required Lenders, the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived, the Grantors shall have the exclusive right to exercise the voting and
consensual rights and powers that they would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.

(d) Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 3.06 in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as applicable, in full of the Obligations, each Grantor hereby grants to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title or interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory;



--------------------------------------------------------------------------------

Page 14

 

(ix) all Investment Property;

(x) all Intellectual Property;

(xi) all books and records pertaining to the Article 9 Collateral; and

(xii) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security, supporting obligations and
guarantees given by any Person with respect to any of the foregoing.

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (A) motor
vehicles the perfection of a security interest in which is excluded from the UCC
in the relevant jurisdiction, (B) any Equipment that is subject to a purchase
money lien or a capital lease permitted under the Indenture to the extent the
documents relating to such purchase money lien or capital lease prohibits such
Equipment to be subject to the Security Interest created hereby, (C) any
intent-to-use Trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use Trademark applications under
applicable federal law, or (D) any General Intangibles, Investment Property,
Accounts, Intellectual Property, promissory notes, chattel paper, or other such
rights of a Grantor if (but only to the extent that) the grant of a security
interest therein would (x) constitute a violation of a valid and enforceable
restriction in respect of, or result in the abandonment, invalidation or
unenforceability of any right, title or interest of such Grantor in, such
General Intangibles, Investment Property, Accounts, Intellectual Property,
promissory notes, chattel paper, or other such rights in favor of a third party
or under any law, regulation, permit, order, judgment or decree of any
Governmental Authority, unless and until all required consents shall have been
obtained (for the avoidance of doubt, the restrictions described herein are not
negative pledges or similar undertakings in favor of a lender or other financial
counterparty) or (y) result in a breach, termination or default under any
contract, lease, instrument, franchise, permit, license or other document
relating to any such General Intangibles, Investment Property, Accounts,
Intellectual Property, promissory notes, chattel paper, or other such rights of
a Grantor, or give any other party the right to terminate its obligations or
such Grantor’s rights under such contract, lease, instrument, franchise, permit,
license or other document (whether expressly in such document or otherwise under
applicable law), provided however, that the limitation set forth in clause
(C) above shall not affect, limit, restrict or impair the grant by a Grantor of
a security interest pursuant to this Agreement in any such Collateral to the
extent that an otherwise applicable prohibition or restriction on such grant is
rendered ineffective by any applicable law, including the New York UCC
(collectively, the items in this proviso shall be the “Excluded Assets”);
provided further, that the limitations set forth in clause (B) above shall not
restrict the grant by a Grantor of a subordinated security interest with respect
to such Property to the extent permitted under the applicable agreements
governing such Property. Notwithstanding the limitations set forth in clause
(D) above, each Grantor agrees to use commercially reasonable efforts to obtain
any consents required in connection with the grant of a security interest in any
General Intangible, Investment Property, Accounts, Intellectual Property,
promissory notes, chattel paper or



--------------------------------------------------------------------------------

Page 15

 

other such rights of the Grantor acquired after the Effective Date that
generates revenue in excess of $500,000 annually or has a Fair Market Value in
excess of $1,000,000; provided, however, that no Grantor shall be obligated to
use commercially reasonable efforts to obtain such consents in connection with
the grant of security interests in any General Intangibles or other rights
arising under any joint venture agreements. For the avoidance of doubt, no
Equity Interests or debt securities other than Pledged Collateral shall
constitute Article 9 Collateral.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Collateral as
“all assets” of such Grantor or such other description as the Collateral Agent
may determine and (ii) contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates. Each Grantor agrees to provide such information to
the Collateral Agent promptly upon request.

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations or amendments thereto if filed prior to the date hereof.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests granted by this Agreement in any
Deposit Account or securities or other investment account except in accordance
with Section 4.06(a). The Collateral Agent agrees that it will not give any
instructions under any deposit account or other control agreement or withhold
any withdrawal rights with respect to funds or securities in any Deposit Account
or securities or other investment account subject thereto unless and until an
Event of Default has occurred and is continuing.



--------------------------------------------------------------------------------

Page 16

 

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the other Secured Parties
that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral and has full power and authority to grant to the Collateral Agent,
for the ratable benefit of the Secured Parties, the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms in this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including (i) the exact legal name of
each Grantor and (ii) the jurisdiction of organization of each Grantor, is
correct and complete in all material respects as of the Effective Date. The
Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations prepared
by the Collateral Agent based upon the information provided to the Collateral
Agent in the Perfection Certificate for filing in each governmental, municipal
or other office specified in Schedule 2 to the Perfection Certificate (or
specified by notice from the Borrower to the Collateral Agent after the
Effective Date in the case of filings, recordings or registrations required by
Section 5.03(a), 5.03(b) or 5.12 of the Credit Agreement), are all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, United States registered Trademarks (and Trademarks for
which United States registration applications are pending) and United States
registered Copyrights) that are necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties,
in respect of all Article 9 Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. Each
Grantor represents and warrants that fully executed agreements in the form of
Exhibits III and IV hereto and containing a description of all Article 9
Collateral consisting of Intellectual Property with respect to United States
Patents and United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights have been delivered to the Collateral Agent for recording by the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, in respect of
all Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States



--------------------------------------------------------------------------------

Page 17

 

registered Copyrights in which a security interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary (other than such actions as are necessary to perfect the Security
Interest with respect to any Article 9 Collateral consisting of United States
Patents, United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights acquired or developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code and (iii) a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of the agreements set forth in Exhibits III and IV with
the United States Patent and Trademark Office and the United States Copyright
Office, as applicable, within the four-month period (commencing as of the date
hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the four-month period
(commencing as of the date hereof) pursuant to 17 U.S.C. § 205 and otherwise as
may be required pursuant to the laws of any other necessary jurisdiction. The
Security Interest is (to the extent such Security Interest can be perfected by
filing) and shall be prior to any other Lien on any of the Article 9 Collateral,
other than Permitted Encumbrances and Liens that are permitted by the Credit
Agreement and that have priority as a matter of applicable law.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens permitted under Section 6.02 of the Credit Agreement.
None of the Grantors has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office or (iii) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens permitted under Section 6.02 of the
Credit Agreement.

(e) Schedule III contains a complete and accurate list of all Patents, Patent
Licenses, Copyrights, Copyright Licenses, Trademarks and Trademark Licenses as
of the Effective Date.

SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change (i) in its corporate name, (ii) in the
location



--------------------------------------------------------------------------------

Page 18

 

of its chief executive office or its principal place of business, (iii) in its
identity or type of organization or corporate structure, (iv) in its
organizational identification number or (v) in its jurisdiction of organization.
Each Grantor agrees to promptly provide the Collateral Agent with certified
organizational documents reflecting any of the changes described in the first
sentence of this Section 4.03(a). Each Grantor agrees not to effect or permit
any change referred to in the second preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected first priority security interest (subject to
Liens permitted under Section 6.02 of the Credit Agreement) in the Article 9
Collateral.

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with such standard
practices used in industries that are the same as or similar to those in which
such Grantor is engaged, but in any event to include complete accounting records
indicating all payments and proceeds received with respect to any part of the
Article 9 Collateral, and, at such time or times as the Collateral Agent may
reasonably request, promptly to prepare and deliver to the Collateral Agent a
duly certified schedule or schedules in form and detail reasonably satisfactory
to the Collateral Agent showing the identity, amount and location of any and all
Article 9 Collateral.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.01 of the Credit
Agreement, the Borrower shall deliver to the Collateral Agent a certificate
executed by a Financial Officer of the Borrower setting forth the information
required pursuant to Schedules 1A, 1B, 1C and 2A (with respect to owned real
property only), and Schedules 6, 9, 10 and 12 to the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Effective Date or the date of the
most recent certificate delivered pursuant to this Section 4.03(c).

(d) Each Grantor shall, at its own expense, take any and all actions necessary
to defend title to the Article 9 Collateral (other than Article 9 Collateral
that is deemed immaterial in the reasonable business judgment of such Grantor)
against all Persons and to defend the Security Interest of the Collateral Agent
in the Article 9 Collateral and the priority thereof against any Lien not
expressly permitted pursuant to Section 6.02 of the Credit Agreement. Nothing in
this Agreement shall prevent any Grantor from discontinuing the operation or
maintenance of any of its assets or properties if such discontinuance is (x) in
the reasonable business judgment of such Grantor, desirable in the conduct of
its business and (y) permitted by the Credit Agreement.

(e) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the



--------------------------------------------------------------------------------

Page 19

 

filing of any financing statements (including fixture filings) or other
documents (including execution of agreements in the form of Exhibits III and IV
and filing such agreements with the United States Patent and Trademark Office or
United States Copyright Office, as applicable) in connection herewith or
therewith. If any amount payable to any Grantor under or in connection with any
of the Article 9 Collateral shall be or become evidenced by any promissory note
or other instrument in excess of $500,000, such note or instrument shall be
promptly pledged and delivered to the Collateral Agent, duly endorsed in a
manner reasonably satisfactory to the Collateral Agent.

(f) [intentionally omitted]

(g) At its option, the Collateral Agent may discharge, but is not obligated to
discharge, past due Taxes, assessments, charges, fees or Liens at any time
levied or placed on the Article 9 Collateral and not permitted pursuant to
Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested it to do so, and each
Grantor jointly and severally agrees to reimburse the Collateral Agent within
five days after demand for any payment made or any expense incurred by the
Collateral Agent pursuant to the foregoing authorization, provided that nothing
in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees, Liens and maintenance as set
forth in this Agreement or in the other Loan Documents.

(h) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person with a value in excess of $500,000 to
secure payment and performance of an Account, such Grantor shall promptly assign
such security interest to the Collateral Agent. Such assignment need not be
filed of public record unless necessary to continue the perfected status of the
security interest against creditors of and transferees from the Account Debtor
or other Person granting the security interest.

(i) Each Grantor shall remain liable to observe and perform all the conditions
and material obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the other Secured
Parties from and against any and all liability for such performance.

(j) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement. Subject to the immediately following sentence, none of the Grantors
shall make or permit to be made any transfer of the Article 9 Collateral and
each Grantor shall remain at all



--------------------------------------------------------------------------------

Page 20

 

times in possession of the Article 9 Collateral owned by it, except as permitted
by Sections 6.02 and 6.05 of the Credit Agreement. Without limiting the
generality of the foregoing, each Grantor agrees that it shall not permit any
Inventory to be in the possession or control of any warehouseman, agent, bailee,
or processor at any time unless (x) the aggregate fair value of the Inventory in
the possession of or subject to the control of such Person is less than $500,000
or (y) such Person shall have been notified of the Security Interest and shall
have acknowledged in writing, in form and substance reasonably satisfactory to
the Collateral Agent, that such warehouseman, agent, bailee or processor holds
the Inventory for the benefit of the Collateral Agent subject to the Security
Interest and shall act upon the instructions of the Collateral Agent without
further consent from the Grantor, and that such warehouseman, agent, bailee or
processor further agrees to waive and release any Lien held by it with respect
to such Inventory, whether arising by operation of law or otherwise.

(k) None of the Grantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
compromises, compoundings, settlements and collections made in the ordinary
course of business or in accordance with the reasonable business judgment of
such Grantor.

(l) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 5.07 of the Credit
Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required under the Credit
Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, but is not obligated to, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole reasonable discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Collateral Agent deems advisable. All sums disbursed by the Collateral Agent in
connection with this paragraph, including reasonable attorneys’ fees, court
costs, out-of-pocket expenses and other charges relating thereto, shall be
payable, within five days of demand, by the Grantors to the Collateral Agent and
shall be additional Obligations secured hereby.

(m) Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Collateral Agent, records of its Chattel Paper and its books, records and
documents evidencing or pertaining thereto.



--------------------------------------------------------------------------------

Page 21

 

SECTION 4.04. Other Actions. In order to insure the attachment, perfection and
priority of, and the ability of the Collateral Agent to enforce, the Security
Interest, each Grantor agrees, in each case at such Grantor’s own expense, to
take the following actions with respect to the following Article 9 Collateral
(for the avoidance of doubt, only to the extent constituting Article 9
Collateral):

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments with a value in excess of $500,000, such Grantor shall forthwith
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such undated instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time specify pursuant
to any Senior Collateral Document. If any securities now or hereafter acquired
by any Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall immediately notify the
Collateral Agent thereof and, at the Collateral Agent’s reasonable request and
option, following and during the continuance of an Event of Default, pursuant to
an agreement in form and substance reasonably satisfactory to the Collateral
Agent, either (i) cause the issuer to agree to comply with instructions from the
Collateral Agent as to such securities, without further consent of any Grantor
or such nominee, or (ii) arrange for the Collateral Agent to become the
registered owner of the securities. If any securities, whether certificated or
uncertificated, or other investment property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee through a securities
intermediary or commodity intermediary, such Grantor shall immediately notify
the Collateral Agent thereof and, at the Collateral Agent’s request and option,
following and during the continuance of an Event of Default, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (i) cause such securities intermediary or commodity intermediary, as the
case may be, to agree to comply with entitlement orders or other instructions
from the Collateral Agent to such securities intermediary as to such security
entitlements or to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, as
the case may be, in each case without further consent of any Grantor, such
nominee, or any other Person, or (ii) in the case of financial assets or other
Investment Property held through a securities intermediary, arrange for the
Collateral Agent to become the entitlement holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. The Collateral Agent agrees with each of the Grantors that
the Collateral Agent shall not give any such entitlement orders or instructions
or directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its



--------------------------------------------------------------------------------

Page 22

 

consent to the exercise of any withdrawal or dealing rights by any Grantor,
unless an Event of Default has occurred and is continuing, or, after giving
effect to any such investment and withdrawal rights, would occur. The provisions
of this paragraph shall not apply to any financial assets credited to a
securities account for which the Collateral Agent is the securities
intermediary.

(c) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, with a value in excess of $500,000, such Grantor shall promptly
notify the Collateral Agent thereof and, at the request of the Collateral Agent,
shall take such action as the Collateral Agent may reasonably request to vest in
the Collateral Agent control under New York UCC Section 9-105 of such electronic
chattel paper or control under Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or, as applicable, Section 16 of the Uniform
Electronic Transactions Act, as in effect in such jurisdiction, of such
transferable record. The Collateral Agent agrees with such Grantor that the
Collateral Agent will arrange, pursuant to procedures reasonably satisfactory to
the Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the Grantor to make alterations to the
electronic chattel paper or transferable record permitted under UCC
Section 9-105 or, as applicable, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or Section 16 of the Uniform
Electronic Transactions Act for a party in control to allow without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
electronic chattel paper or transferable record.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not do any act or omit to do any act (and
will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the conduct of such Grantor’s business would become invalidated or dedicated to
the public, and agrees that it shall continue to mark any products covered by a
Patent with the relevant patent number as necessary and sufficient in its
reasonable judgment to establish and preserve its material rights under
applicable patent laws.

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) use commercially reasonable efforts to maintain the
quality of products and services offered under such Trademark, (iii) display
such Trademark with notice of Federal or foreign registration (or, if such
Trademark is unregistered, display such Trademark with notice as required for
unregistered Trademarks) to the extent necessary and sufficient to establish and
preserve its maximum rights under applicable law and (iv) not knowingly use or
knowingly permit the use of such Trademark in any violation of any third party
rights.



--------------------------------------------------------------------------------

Page 23

 

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright material to the conduct of such Grantor’s
business, continue to publish, reproduce, display, adopt and distribute the work
with appropriate copyright notice as necessary and sufficient in its reasonable
judgment to establish and preserve its material rights under applicable
copyright laws.

(d) Each Grantor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to the conduct of its business could
reasonably be expected to become abandoned, lost or dedicated to the public, or
of any materially adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office or
any court or similar office of any country) regarding such Grantor’s ownership
of any Patent, Trademark or Copyright, its right to register the same, or its
right to use, keep and maintain the same.

(e) Each Grantor will take all reasonably necessary steps that are consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each registration or
application that is material to the conduct of such Grantor’s business relating
to the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant
or registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(f) In the event that any Grantor knows that any Article 9 Collateral consisting
of a Patent, Trademark or Copyright material to the conduct of any Grantor’s
business has been or is about to be infringed, misappropriated or diluted by a
third party, such Grantor promptly shall notify the Collateral Agent and shall,
if consistent with good business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution (and take any actions required by
applicable law prior to instituting such suit), and take such other actions as
are appropriate under the circumstances to protect such Article 9 Collateral.
Nothing in this Agreement shall prevent any Grantor from discontinuing the use
or maintenance of any Article 9 Collateral consisting of a Patent, Trademark or
Copyright, or require any Grantor to pursue any claim of infringement,
misappropriation or dilution, if (x) such Grantor so determines in its good
business judgment and (y) it is not prohibited by the Credit Agreement.

(g) Upon and during the continuance of an Event of Default, each Grantor shall,
at the request of the Collateral Agent, use its commercially reasonable efforts
to



--------------------------------------------------------------------------------

Page 24

 

obtain all requisite consents or approvals by the licensor of each Copyright
License, Patent License or Trademark License to effect the assignment of all
such Grantor’s right, title and interest thereunder to the Collateral Agent or
its designee.

SECTION 4.06. Cash Management System. (a) Subject to the Collateral and
Guarantee Requirement, the Grantors shall ensure that the Concentration Accounts
are subject to the terms of a deposit account control agreement in a form
reasonably satisfactory to the Collateral Agent.

(b) Without the prior written consent of the Collateral Agent, the Grantors
shall not change their system of deposit accounts and lockbox accounts or change
their cash management systems, in each case in a manner materially adverse to
the Secured Parties.

(c) Notwithstanding the foregoing and subject to the Collateral and Guarantee
Requirement, the Grantors are permitted to establish, maintain and close deposit
accounts at their discretion.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Collateral Agent, for the
ratable benefit of the Secured Parties, or to license or sublicense, whether
general, special or otherwise, and whether on an exclusive or nonexclusive
basis, any such Article 9 Collateral throughout the world on such terms and
conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers cannot be obtained), and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the Uniform Commercial Code
or other applicable law. Without limiting the generality of the foregoing, each
Grantor agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account



--------------------------------------------------------------------------------

Page 25

 

for investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may determine in its sole and
absolute discretion. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent and the other Secured Parties shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement, all Events
of Default shall have been remedied and the Obligations paid in full (in which
case the



--------------------------------------------------------------------------------

Page 26

 

applicable Grantors shall be entitled to the proceeds of any such sale pursuant
to Section 5.02 hereof). As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

SECTION 5.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral pursuant to this Article V,
including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
and the Administrative Agent in connection with such collection or sale or
otherwise in connection with this Agreement, any other Loan Document or any of
the Obligations, including all court costs and the fees and expenses of its
agents and legal counsel, the repayment of all advances made by the Collateral
Agent hereunder or under any other Loan Document on behalf of any Grantor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have sole and absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sublicense any
of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in



--------------------------------------------------------------------------------

Page 27

 

which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof. The use of
such license by the Collateral Agent shall be exercised, at the option of the
Collateral Agent, only upon the occurrence and during the continuance of an
Event of Default, provided that any license, sublicense or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 5.04 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.



--------------------------------------------------------------------------------

Page 28

 

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment of
any Obligation shall be made by any Guarantor under this Agreement, the Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Grantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part any Obligation owed to any
Secured Party, the Borrower shall indemnify such Grantor in an amount equal to
the fair value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Grantor shall be sold pursuant to any Security
Document to satisfy any Obligation owed to any Secured Party and such other
Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 6.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair value of such assets, as
applicable, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Party on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors and Grantors
on the date hereof (or, in the case of any Guarantor or Grantor becoming a party
hereto pursuant to Section 7.14, the date of the supplement hereto executed and
delivered by such Guarantor or Grantor). Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 6.02 shall be subrogated to
the rights of such Claiming Party under Section 6.01 to the extent of such
payment.

SECTION 6.03. Subordination. (a) Notwithstanding any provision in this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 6.01
and 6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the payment in full
in cash of the Obligations. No failure on the part of the Borrower or any
Guarantor or Grantor to make the payments required by Sections 6.01 and 6.02 (or
any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Guarantor or Grantor with
respect to its Obligations hereunder, and each Guarantor and Grantor shall
remain liable for the full amount of the Obligations of such Guarantor or
Grantor hereunder.

(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to any other Guarantor, Grantor or any other
Subsidiary shall be fully subordinated to the payment in full in cash of the
Obligations.



--------------------------------------------------------------------------------

Page 29

 

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted in this Agreement) be in writing and given as
provided in Section 9.01 of the Credit Agreement, provided that any
communication or notice hereunder from the Collateral Agent to any Loan Party
upon the occurrence and during the continuance of an Event of Default may be
given by telephone if promptly confirmed in writing. All communications and
notices hereunder to any Subsidiary Loan Party shall be given to it in care of
the Borrower as provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Waivers; Amendment. (a) No failure or delay by any Secured Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Secured
Parties hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision in this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Secured Party may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

SECTION 7.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable expenses incurred hereunder as provided in
Section 9.03 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor and each Guarantor jointly and severally agrees to
indemnify the Collateral Agent and the other Indemnitees (as defined in
Section 9.03(b) of the Credit Agreement) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
out-of-pocket expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted



--------------------------------------------------------------------------------

Page 30

 

against any Indemnitee arising out of, in connection with, or as a result of,
the execution, delivery or performance of this Agreement or any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing agreements or instruments contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related out-of-pocket expenses are
determined by a court of competent jurisdiction to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or any of its Related
Parties.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.03 shall be payable on written demand therefor.

SECTION 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns and shall inure to the benefit of the
other Secured Parties and their respective successors and assigns.

SECTION 7.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.

SECTION 7.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which, when taken together, shall constitute single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement. This
Agreement shall



--------------------------------------------------------------------------------

Page 31

 

become effective as to any Loan Party when a counterpart hereof executed on
behalf of such Loan Party shall have been delivered to the Collateral Agent and
a counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Administrative Agent, the Collateral Agent and
the other Secured Parties and their respective successors and assigns, except
that no Loan Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest in this Agreement or in the Collateral
(and any such assignment or transfer shall be void) except as contemplated by
this Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

SECTION 7.07. Severability. Any provision in this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the obligations of such Loan Party now or hereafter
existing under this Agreement owed to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The applicable Lender shall notify the
Borrower, the Collateral Agent and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section 7.08. The rights of each Lender under this Section 7.08 are in
addition to other rights and remedies (including other rights of set-off) which
such Lender may have.

SECTION 7.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District



--------------------------------------------------------------------------------

Page 32

 

Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Collateral Agent, the Issuing Bank, any Lender or any Loan Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document in the courts of any jurisdiction.

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 7.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.10.

SECTION 7.11. Headings. Article and Section headings and the Table of Contents
used in this Agreement are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.



--------------------------------------------------------------------------------

Page 33

 

SECTION 7.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor and Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor or Guarantor in respect of the Obligations or this
Agreement.

SECTION 7.13. Termination or Release. (a) This Agreement and the Guarantees made
in this Agreement shall terminate and the Security Interest and all other
security interests granted hereby shall be automatically released when all the
Loan Document Obligations have been paid in full and the Lenders have no further
commitment to lend under the Credit Agreement, the LC Exposure has been reduced
to zero and each Issuing Bank has no further obligations to issue Letters of
Credit under the Credit Agreement.

(b) A Subsidiary Loan Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Loan
Party shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Loan
Party ceases to be a Subsidiary.

(c) An Inactive Subsidiary shall be released from its obligations hereunder and
the Security Interest in the Collateral of such Inactive Subsidiary shall
automatically be released upon the delivery of notice by the Borrower to the
Collateral Agent that such Subsidiary meets the criteria for an Inactive
Subsidiary.

(d) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 9.02 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.

(e) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.13, the Collateral Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.13 shall be without recourse to
or warranty by the Collateral Agent.



--------------------------------------------------------------------------------

Page 34

 

SECTION 7.14. Additional Subsidiaries. To the extent required to satisfy the
Collateral and Guarantee Requirement as provided for in Section 5.12 of the
Credit Agreement, each Subsidiary of a Loan Party that was not in existence or
not a Subsidiary on the date of the Credit Agreement and is not a Foreign
Subsidiary, an Inactive Subsidiary or a non-wholly-owned domestic Subsidiary is
required to enter in this Agreement as a Subsidiary Loan Party upon becoming
such a Subsidiary. Upon execution and delivery by the Collateral Agent and a
Subsidiary of an instrument in the form of Exhibit I hereto, such Subsidiary
shall become a Subsidiary Loan Party hereunder with the same force and effect as
if originally named as a Subsidiary Loan Party in this Agreement. The execution
and delivery of any such instrument shall not require the consent of any other
Loan Party hereunder. The rights and obligations of each Loan Party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Loan Party as a party to this Agreement.

SECTION 7.15. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes,
provided that nothing in this Agreement contained shall be construed as
requiring or obligating the Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them in
this Agreement, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or wilful misconduct.



--------------------------------------------------------------------------------

Page 35

 

SECTION 7.16. Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures and real estate leases, letting and licenses of, and contracts and
agreements relating to the lease of, real property, and the terms of this
Agreement shall control in the case of all other Collateral.

[Signature Pages to Follow]



--------------------------------------------------------------------------------

Page 36

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

US ONCOLOGY HOLDINGS, INC. By:  

/s/ Michael A. Sicuro

Name:   Michael A. Sicuro Title:   Chief Financial Officer &   Executive Vice
President US ONCOLOGY, INC. By:  

/s/ Michael A. Sicuro

Name:   Michael A. Sicuro Title:   Chief Financial Officer &   Executive Vice
President



--------------------------------------------------------------------------------

Page 37

 

ACCESSMED HOLDINGS, LLC, ACCESSMED, LLC, AOR HOLDING COMPANY OF INDIANA, LLC,
AOR MANAGEMENT COMPANY OF ARIZONA, LLC, AOR MANAGEMENT COMPANY OF INDIANA, LLC,
AOR MANAGEMENT COMPANY OF MISSOURI, LLC, AOR MANAGEMENT COMPANY OF OKLAHOMA,
LLC, AOR MANAGEMENT COMPANY OF PENNSYLVANIA, LLC, AOR MANAGEMENT COMPANY OF
VIRGINIA, LLC, AOR OF TEXAS MANAGEMENT, LLC, AOR REAL ESTATE, LLC, AOR SYNTHETIC
REAL ESTATE, LLC, AORT HOLDING COMPANY, INC., GREENVILLE RADIATION CARE, INC.,
INNOVENT ONCOLOGY, LLC, IOWA PHARMACEUTICAL SERVICES, LLC, NEBRASKA
PHARMACEUTICAL SERVICES, LLC, NEW MEXICO PHARMACEUTICAL SERVICES, LLC, NORTH
CAROLINA PHARMACEUTICAL SERVICES, LLC, PHYSICIAN RELIANCE, LLC, PHYSICIAN
RELIANCE NETWORK, LLC, RMCC CANCER CENTER, LLC, SELECTPLUS ONCOLOGY, LLC, ST.
LOUIS PHARMACEUTICAL SERVICES, LLC, TEXAS PHARMACEUTICAL SERVICES, LLC, TOPS
PHARMACY SERVICES, INC., UNITY ONCOLOGY, LLC, US ONCOLOGY CLINICAL DEVELOPMENT,
LLC, US ONCOLOGY CORPORATE, INC., US ONCOLOGY PHARMACEUTICAL SERVICES, LLC, US
ONCOLOGY REIMBURSEMENT SOLUTIONS, LLC, US ONCOLOGY RESEARCH, LLC,

each as a Subsidiary Guarantor

By:  

/s/ Michael A. Sicuro

Name:   Michael A. Sicuro Title:   Vice President & Treasurer



--------------------------------------------------------------------------------

Page 38

 

AOR OF INDIANA MANAGEMENT PARTNERSHIP,

as a Subsidiary Guarantor

By:   AOR Management Company of Indiana, LLC,   its general partner By:  

/s/ Michael A. Sicuro

Name:   Michael A. Sicuro Title:   Vice President & Treasurer  

and

By:   AOR Holding Company of Indiana, LLC,   its general partner By:  

/s/ Michael A. Sicuro

Name:   Michael A. Sicuro Title:   Vice President & Treasurer ONCOLOGY RX CARE
ADVANTAGE, LP, ONCOLOGY TODAY, LP, US ONCOLOGY INTEGRATED SOLUTIONS, LP, US
ONCOLOGY SPECIALTY, LP,   each as a Subsidiary Guarantor By:   US Oncology
Corporate, Inc.,   its general partner By:  

/s/ Michael A. Sicuro

Name:   Michael A. Sicuro Title:   Vice President & Treasurer



--------------------------------------------------------------------------------

Page 39

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent

By:  

/s/ Evelyn Thierry

Name:   Evelyn Thierry Title:   Vice President By:  

/s/ Omayra Laucella

Name:   Omayra Laucella Title:   Vice President